Citation Nr: 1607301	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for an ear syndrome, to include Meniere's disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for Meniere's disease and for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for an ear syndrome, to include Meniere's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's bilateral tinnitus is reasonably shown to have been incurred in or a result of active duty service.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, including an organic disease of the nervous system such as tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service treatment records do not reflect any complaints, treatments, or diagnoses regarding the Veteran's ears.  However, the Veteran is competent to report that tinnitus was incurred in service and has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he developed bilateral tinnitus as a result of noise exposure while supporting the infantry division as an artillery liaison.  In fact, the Veteran was granted service connection for bilateral hearing loss based on military noise exposure.  See VBMS, 9/9/11 Rating Decision.

The Veteran contends that he had ongoing tinnitus in the form of constant ringing in his ears since military service, which worsened around the time he was diagnosed with Meniere's disease.  He also stated that he was not exposed to post-service recreational or occupational noise.  See VBMS, 4/4/11 Lay Statement; 4/29/11 Statement in Support of Claim; 12/26/12 Statement in Support of Claim (NOD); 10/8/15 Hearing Testimony.  The Board notes there are inconsistencies in private treatment records from December 2001 to January 2011 and VA treatment records from September 2009 to June 2011 regarding whether the Veteran's tinnitus is bilateral or unilateral.  However, in statements from March 2011 and April 2011 and his December 2011 Notice of Disagreement, he reported bilateral constant ringing that existed since service and that worsened at the time of the Meniere's disease diagnosis.  Additionally, he complained of intermittent ringing in his ears in September 2009, and sought treatment for tinnitus in his left ear in April 2011.  As noted above, the Veteran is competent to describe observable symptoms, such as ringing in the ears.  As such, the Board gives the Veteran the benefit of the doubt and finds the Veteran to be credible regarding the continuity of symptomatology of his bilateral tinnitus.

Although VA examiners in July 2011 and August 2013 provided negative nexus opinions regarding the Veteran's tinnitus and in-service noise exposure, for chronic diseases, 38 C.F.R. § 3.303(b) provides an "alternative path to satisfaction of the standard three-element test."  Walker, 708 F.3d at 1338.  As such, proven continuity of symptomatology establishes the link, or nexus, between the current disability and serves as the evidentiary tool to confirm the existence of the chronic disease, such as tinnitus, while in service or a presumptive period during which existence in service is presumed.  See id. at 1336.

Based on the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim for bilateral tinnitus to be at least in relative equipoise.  The Veteran has provided evidence of in-service acoustic trauma, and has endorsed symptoms of bilateral tinnitus since service.  For these reasons, the Board finds that service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A November 2011 VA examiner provided the only opinion regarding a nexus between the Veteran's diagnosis of Meniere's disease and active duty service, but only addressed Meniere's disease in relation to in-service noise exposure.  Specifically, the VA examiner stated that he thought "there is a less than 50 percent chance that excessive noise caused his Meniere's disease."  The rationale was that while there are many causes of Meniere's disease, he "[doesn't] know of any evidence that noise exposure is a cause of Meniere's disease."  Based in part on this VA examination report, the RO denied service connection for Meniere's disease.

In his August 2015 VA Form 646, the Veteran contended for the first time that his Meniere's disease was caused by chronic tonsillar infections suffered while in service.  Indeed, his service treatment records reflect four medical visits and diagnoses of tonsillitis in March 1966, February 1967, and March 1967.  See VBMS, 4/30/14 STRs, p. 47, 48, 51, 57.  In an October 1967 Report of Medical Examination from the time of separation, the examiner noted that the Veteran was told to have his tonsils removed, but that he did not do so.  See id. at 18.  An August 1968 letter from Dr. R.O. indicates that the Veteran was scheduled for a tonsillectomy later that month.  See id. at 23.

The Veteran also noted at his October 2015 videoconference hearing that Dr. L.M. had mentioned that Meniere's disease could be caused by problems with tonsils.  The Veteran submitted articles and other material with a waiver after the videoconference hearing regarding tonsillitis, Meniere's disease, and a possible relationship between the two.  Specifically, he submitted an article titled "Tonsillar Infection as a Cause of Meniere's Disease" and a transcript of a discussion of such.  See VBMS, 10/13/15 Correspondence, p. 11-16.

Although the claims file was reviewed, the November 2011 VA examiner did not discuss the Veteran's complaints and treatments for his tonsils reflected in his service treatment records as a possible etiology of the Veteran's Meniere's disease.  No other VA examination was conducted after the Veteran specifically raised in-service tonsillar infections as a cause of his Meniere's disease.  As such, the Board finds that, at a minimum, another VA medical opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this decision, to the VA examiner who provided the November 2011 VA opinion and ask that an addendum opinion be provided to address the following questions:

Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's ear syndrome, to include Meniere's disease, was caused by his tonsillar problems, including tonsillitis, documented in the service treatment records.  Why or why not?

If the November 2011 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for an ear syndrome, to include Meniere's disease.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


